
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(p)(p)



HEWLETT-PACKARD COMPANY

SERVICE ANNIVERSARY STOCK PLAN


        The following constitutes the provisions of the Service Anniversary
Stock Plan ("Plan") of Hewlett-Packard Company ("Employer" or "Company"):

1.PURPOSE. The Plan is designed to recognize the Company's appreciation for long
service to the Company by its employees.

2.APPLICABILITY TO PARTICIPATING SUBSIDIARIES. A participating subsidiary is any
subsidiary or affiliated corporation of Hewlett-Packard Company which shall be
authorized to participate under the Plan by the Board of Directors of
Hewlett-Packard Company. In the event and so long as a subsidiary corporation of
Hewlett-Packard Company is a participating subsidiary, the term "employees" as
used in the Plan shall be deemed to include the employees of such subsidiary and
the term "employer" shall be deemed to mean such subsidiary as to its
participating employees.

3.ELIGIBILITY. All full-time and regular part-time (20 hours or more per week on
a regular schedule) employees who have completed increments of ten years of
continued service to the Employer are eligible.

4.STOCK AWARD. After the completion of ten, twenty, thirty, forty, or fifty
years of eligible service, an employee will be eligible to receive a stock award
consisting of ten shares of Hewlett-Packard Company common stock. Awards will be
made by December 31st of each year, unless altered by the Board of Directors,
with awards made to individuals who have attained the requisite service
milestone or will attain such service milestone by December 31st of the year in
which the Award is made.

5.CASH AWARDS IN LIEU OF STOCK. For subsidiary corporations in countries where a
stock award is illegal or impractical, a cash award equivalent to the fair
market value of ten shares of stock may be paid in lieu of the stock award as
determined to be appropriate by the Board of Directors.

6.TERMINATION OF EMPLOYMENT PRIOR TO STOCK AWARD. Any otherwise eligible
employee who terminates prior to the last work day of October will not receive
any award. An employee whose termination date is the last available work date of
October or after, but prior to the date of the December awards, will receive the
award provided that eligibility was established prior to actual termination.

7.DECEASED EMPLOYEES. The beneficiary of a deceased employee will receive any
stock service award scheduled for December provided that service eligibility was
established prior to the employee's death, and provided further that the
employee was on active pay status on the last work day of October.

8.ADMINISTRATION OF THE PLAN. Delegation of Authority for the Day-to-Day
Administration of the Plan. Except to the extent prohibited by applicable law or
applicable rules of a stock exchange, the Board or any of its committees as
shall be administering the Plan may delegate to one or more individuals the
day-to-day administration of the Plan and any of the functions assigned to it in
this Plan. The delegation may be revoked at any time.

9.MODIFICATION AND TERMINATION. Hewlett-Packard Company reserves the sole and
exclusive right, either as to its employees and subsidiaries and affiliates, to
terminate this Plan at any time in its entirety or to modify the Plan from time
to time by resolution of its Board of Directors.

--------------------------------------------------------------------------------

10.APPLICABLE LAW. The interpretation, performance and enforcement of this Plan
shall be governed by the laws of the State of California.


11/20/87   Adopted by the Board 02/23/88   Approved by the Shareholders 02/25/92
  500,000 shares reserved and approved by Shareholders 04/17/95   Two for one
stock split 07/16/96   Two for one stock split 10/27/00   Two for one stock
split in the form of a stock dividend 11/21/02   Section 8 amended and Plan
restated by HR and Compensation Committee 01/16/03   Section 4 amended and Plan
restated by the HR and Compensation Committee 07/17/03   Sections 3 and 4
amended and Plan restated by the HR and Compensation Committee

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(p)(p)



HEWLETT-PACKARD COMPANY SERVICE ANNIVERSARY STOCK PLAN
